Citation Nr: 1423653	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO. 10-39 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected impingement syndrome of the right shoulder.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to January 1982 and from March 1982 to October 2001 with additional, unverified service in the Army Reserves.  

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board has determined that additional development is required prior to adjudication of the Veteran's claim.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In a prior Board decision, the Veteran's claim for service connection for a cervical spine disorder was remanded in order to obtain a medical opinion as to the question of etiology.  In accordance with the remand instructions, the Veteran was provided a VA examination in March 2013.  The examination report contains an opinion addressing a direct-incurrence theory of entitlement, as well as an opinion as to whether the Veteran's cervical spine disorder is secondary to his right shoulder disability.  However, the opinion on secondary service connection does not directly address whether the right shoulder disability chronically aggravated the Veteran's cervical spine disorder.

Importantly, the Court of Appeals for Veterans Claims (CAVC or Court) has found that it is not at all clear that a medical opinion finding that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See Id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

As the examiner did not specifically address the question of aggravation in the March 2013 examination report, the examination is inadequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is necessary in order to obtain a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the March 2013 VA examiner, or suitable substitute if unavailable, for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's cervical spine disorder is chronically aggravated by his service-connected impingement syndrome of the right shoulder.

The clinician should indicate that the claims file was reviewed.  The examiner should consider these records and the Veteran's complete medical history in providing his opinion.  If additional examination of the Veteran is required to provide the requested opinion, such examination should be scheduled.

The examiner is requested to provide a complete rationale for his opinions, as a matter of medical probability, based on his clinical experience, medical expertise, and established medical principles.  

2. Thereafter, readjudicate the Veteran's claim to establish service connection for a cervical spine disorder, to include as secondary to service-connected impingement syndrome of the right shoulder, with application of all appropriate laws and regulations, and consideration of any additional information obtained since the RO's last adjudication of the claim.  If the claim remains denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



